United States Court of Appeals
                        For the First Circuit


No. 16-1372

       UNIÓN DE EMPLEADOS DE MUELLES DE PUERTO RICO, INC.,

                        Plaintiff, Appellant,

                                  v.

       INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, AFL-CIO,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                                Before

              Lynch, Lipez, and Kayatta, Circuit Judges.


     Eddie Q. Morales for appellant.
     John P. Sheridan, with whom Kevin J. Marrinan and Marrinan &
Mazzola Mardon, P.C. were on brief, for appellee.


                          February 28, 2018
           LIPEZ, Circuit Judge.        This case involves a dispute

between an international union -- the International Longshoremen's

Association ("ILA") -- and one of its affiliated local unions in

San Juan, Puerto Rico -- Unión de Empleados de Muelles de Puerto

Rico, Inc. ("UDEM") -- regarding the validity of the ILA's decision

to place UDEM into a trusteeship after UDEM opposed the ILA's plan

to merge it with other local unions.        In the proceedings below,

initiated when UDEM filed a lawsuit against the ILA, the district

court held that the trusteeship was lawfully imposed, denied UDEM’s

motion for a preliminary injunction against the trusteeship, and

struck UDEM as a party because it did not have authorization from

the trustee to sue the ILA.    Having stricken the sole plaintiff,

the district court dismissed the complaint.

           Appealing from the dismissal of its complaint and the

denial of its motion for a preliminary injunction, UDEM contends

that the trusteeship was invalid because UDEM voted to disaffiliate

from the ILA before the trusteeship was imposed and because UDEM

was placed in trusteeship for reasons that are improper under Title

III   of   the   Labor-Management   Reporting   and   Disclosure   Act

("LMRDA"), 29 U.S.C. §§ 461-66, which governs the local union's

rights vis-à-vis the international.      The ILA responds that UDEM's

disaffiliation vote was ineffective because it did not follow the

procedures in the ILA constitution for disaffiliation, including

providing adequate notice of the vote, and that the trusteeship


                                - 2 -
was imposed for purposes that were legitimate under the LMRDA.

Because the trusteeship was valid, the ILA asserts, UDEM could not

initiate litigation without authorization of the trustee, and

therefore its complaint was properly dismissed.                In addition, the

ILA now argues that UDEM’s appeal is moot because the trusteeship

has ended.

             After considering the parties' supplemental briefing on

mootness, we hold that UDEM's appeal from the denial of its motion

for a preliminary injunction is moot due to the termination of the

trusteeship.      However,     because       UDEM's   claims   for   declaratory

relief and damages present a live controversy despite the end of

the trusteeship, the remainder of the appeal is not moot.                On the

merits of the remaining appeal, we affirm the order of the district

court.     UDEM's vote to disaffiliate before the ILA placed it in

trusteeship    was   invalid    under    the    ILA   constitution,     and   the

trusteeship was lawfully imposed under the LMRDA, leaving UDEM

without authority to bring this lawsuit absent permission from the

trustee.     Because UDEM did not receive authorization from the

trustee, the district court properly struck UDEM as a plaintiff

and dismissed the case.

                                        I.

A.   Initial Proceedings in the District Court

             On June 3, 2015, UDEM filed suit against the ILA under

Title III of the LMRDA, see 29 U.S.C. § 464, challenging on


                                   - 3 -
numerous grounds the lawfulness of the trusteeship imposed on UDEM

by    the   ILA.       UDEM    sought      a    declaratory         judgment     that   the

trusteeship was invalid, a permanent injunction prohibiting the

ILA    from    continuing      the    trusteeship,           a    permanent     injunction

"prohibiting         ILA    from    interfering            with   its   operations      and

management," and damages.

               After the ILA answered the complaint, UDEM filed a motion

for a preliminary injunction.              In the motion, UDEM alleged that it

had disaffiliated from the ILA at a meeting of its membership on

May 9, prior to being informed of the emergency trusteeship on May

12, and thus the ILA could not lawfully impose the trusteeship.

Further, UDEM argued that the trusteeship was imposed for purposes

that   were     illegitimate       under       the    LMRDA,      including     preventing

UDEM's disaffiliation, penalizing UDEM for opposing a proposed

merger, and circumventing the grievance and arbitration procedure

in the work-sharing agreement between UDEM and other local unions.

               The ILA then filed an opposition to UDEM's motion for a

preliminary injunction and a motion to strike UDEM as a plaintiff,

arguing       that   UDEM     in   fact    did       not    disaffiliate      before    the

trusteeship was imposed because it failed to give notice to its

members that a vote on disaffiliation was being held, as required

for    a    disaffiliation         vote    to    be        effective    under    the    ILA

constitution.        Additionally, the ILA argued that the purposes for

which the trusteeship was imposed -- UDEM's opposition to the


                                          - 4 -
merger, financial misconduct, undermining of collective bargaining

relationships with employers, and refusal to cooperate with the

work-sharing agreement -- were all legitimate under the LMRDA.

Because UDEM was under a lawful trusteeship at the time the suit

was filed, the ILA contended, no one could file a complaint in

UDEM's name without the authorization of the trustee.                The old

officers of UDEM, who were removed when the trusteeship was put in

place, no longer had authority to initiate this action on behalf

of   UDEM,   and,   if   they   sued   at   all,   should     have   done    so

individually.

             The case was referred to a magistrate judge, who held a

hearing on both motions and issued a report and recommendation.

B.    The Magistrate Judge's Findings of Fact

             UDEM, which was founded in 1938, represented certain

workers in the Port of San Juan.          In 1961, after UDEM affiliated

with the ILA, it became known as Local 1901 of the ILA.                René A.

Mercado-Álvarez ("Mercado") was elected president of UDEM in 2012

and was president during the time relevant to this case.

             In addition to UDEM, there were three other local ILA

unions in the Port: Local 1575, Local 1740, and Local 1902.                 The

present dispute began in January 2015 when Horizon Lines, a major

stevedoring company, closed its operations in the Port and was

replaced     by   another   stevedoring     company,   Luis    Ayala     Colón




                                   - 5 -
("Ayala").1   Prior to closing, Horizon Lines employed members of

ILA Local 1575 under a collective bargaining agreement ("CBA")

with that union.        Following the closure of Horizon Lines, Local

1575 asserted that its members had the right to work for Ayala

because, pursuant to the CBA with Horizon Lines, Ayala was a

successor employer.       On the other hand, UDEM and Locals 1902 and

1740 each had existing CBAs with Ayala and believed that they, not

Local 1575, were entitled to work for Ayala in Horizon Lines's

former terminals.

           In February and March of 2015, the ILA held a series of

meetings   with   the    four   locals   involved   in   the   dispute   over

bargaining with Ayala.          At those meetings, ILA representatives

took the position that the other locals needed to accommodate Local

1575 so that its members would not be out of work, and they proposed

a work-sharing agreement to achieve that goal.             UDEM and Local

1902 both opposed the proposed arrangement, and no agreement among

the locals was reached.         Subsequently, the ILA's president wrote

a letter to UDEM and Local 1902 directing them to execute the work-

sharing agreement or "more stringent measures" would be taken

against them.     Mercado, the president of UDEM, testified that he

understood this threat to mean possible merger of the local unions

or a trusteeship.


     1 A chronology of important dates is provided as an appendix
to help make sense of the complex sequence of events in this case.


                                    - 6 -
             At the end of March, all four locals consented to a work-

sharing agreement that had been drafted by Mercado.            Following the

ratification of that agreement, the ILA informed the locals that,

in order to implement it, UDEM and Locals 1902 and 1740 would have

to accept transfers of some unemployed members of Local 1575 to

jobs held by their members, even though such transfers were not

expressly required in the agreement.          The ILA was later informed

that UDEM had not complied with this directive.

             On   April   14,   the   leadership   of   UDEM   met   with   ILA

officials, who told Mercado that the ILA was planning to merge the

locals and that the reason for the merger was the dispute with

Local 1575.       After learning of the ILA's intention to merge the

locals, Mercado called a meeting of UDEM's executive board on April

23.     The board voted unanimously against a potential merger and in

favor of disaffiliating from the ILA.               Following this vote,

however, Mercado continued to refer to UDEM as affiliated with the

ILA.2

             On May 1, the ILA sent a letter to members of the four

local unions explaining that it had decided that merging the locals



        2
       The magistrate judge "harbor[ed] real doubts" about whether
this vote actually occurred, but nonetheless assumed that it did
because she concluded, as we do, that this vote had no legal
significance because it was not a vote of the membership of UDEM.
UDEM does not contend that this vote had the effect of
disaffiliating UDEM from the ILA, a position that is consistent
with Mercado's actions noted above.


                                      - 7 -
was the best course of action and that it would move forward with

that plan.   A few days later, it informed the locals that Local

1740's charter would be amended to add job classifications that

were currently included in UDEM's charter.   Mercado saw this move

as a first step toward removing those job classifications from

UDEM, as the ILA generally did not permit two locals to cover the

same job classifications.

          On May 8, the ILA informed UDEM's membership that a

meeting would be held on May 11 to discuss the merger.     The letter

reiterated the reasons that the ILA felt the merger was necessary,

and it alleged that Mercado had spread false information to UDEM's

membership about the merger.   On May 9, the day after that letter

was sent, Mercado called an emergency UDEM membership meeting.    At

the meeting, a motion was put forth for

          the Board of Directors to continue making the
          efforts that it understands pertinent as up to
          the present and that every effort be made
          which is not limited to any action which must
          be taken to protect [the] Union and for every
          action taken by the Board to be accepted,
          including the disaffiliation from the ILA.

The motion was "seconded unanimously."3   A motion was then made to

reject the merger, which was also unanimously approved.          The


     3 This is the vote that is at the heart of the controversy
between the parties regarding the validity of the trusteeship.
UDEM contends that the adoption by the membership of this motion
constituted a valid vote to disaffiliate from the ILA because it
served to ratify the April vote on disaffiliation by the executive
board. As we explain in detail below, the district court concluded


                               - 8 -
membership also voted to inform the ILA that UDEM did not accept

the merger, but they did not discuss informing the ILA that they

had voted to disaffiliate.

             Few members of UDEM showed up for the ILA's May 11

meeting, and the ILA was informed that Mercado was at a nearby

location attempting to dissuade UDEM members from attending.                  An

ILA representative tried to convince Mercado to attend the meeting

and   air   his   concerns.       Although     Mercado   testified    that,   in

declining this invitation, he told the representative that UDEM

had voted to disaffiliate from the ILA, the magistrate judge found

more credible the ILA representative's testimony that Mercado did

not mention disaffiliation.4

             That same day, Mercado sent the ILA a letter informing

it that UDEM had unanimously voted to oppose the merger.                It did

not mention disaffiliation.            The next day, May 12, Mercado sent

another     letter    to   the   ILA   stating   that    UDEM   had   voted   to

disaffiliate.        Also on May 12, the ILA sent a letter to Mercado

stating that, following an investigation into UDEM's conduct, the




that this vote was invalid because UDEM members were not provided
with sufficient notice that a meeting was being held to vote on
disaffiliation.
      4The timing of the ILA's knowledge of UDEM's vote on
disaffiliation is important to the magistrate judge's conclusion,
discussed in section III.B infra, that preventing UDEM's
disaffiliation was not a purpose of the trusteeship because the
ILA did not know of UDEM's plans to disaffiliate.


                                       - 9 -
ILA had decided to place UDEM in an emergency trusteeship.5 Mercado

testified that the trusteeship letter arrived after he sent the

disaffiliation letter to the ILA and that, in fact, he had written

the disaffiliation letter on May 11, 2015, per its dateline, but

had failed to send it that day due to problems with UDEM's fax

machine.       The magistrate judge concluded that this testimony was

not credible because the fax machine appeared to be working when

Mercado sent the letter opposing the merger, and there was no

reason why Mercado would write two different letters on the same

day and fax them separately.         Instead, the magistrate judge found

that the disaffiliation letter was sent only after Mercado learned

of the emergency trusteeship, and that therefore the ILA did not

know       about   UDEM's   disaffiliation    vote   prior   to   imposing   the

trusteeship.



       5   In relevant part, the letter stated:
               After receiving numerous complaints regarding
               Local 1901's practices and Local 1901's
               refusal to honor its obligations under a work
               sharing agreement entered into by Locals 1901,
               1902, 1575, and 1740, I conducted an
               investigation into these matters. I have
               determined that it is necessary to impose an
               emergency trusteeship on Local 1901 in
               accordance with Article XXI of the ILA
               Constitution     to     correct      financial
               malpractice, to assure the performance of
               collective bargaining agreements, to assure
               the performance of the duties of a collective
               bargaining    representative,    to    restore
               democratic procedures, and to otherwise carry
               out the objectives and purposes of the ILA.


                                     - 10 -
            On May 14, Mercado again wrote to the ILA, stating that

the imposition of the trusteeship was illegal under the ILA's

constitution and that the ILA and UDEM should "go before the

corresponding forums"6 to resolve the legality of the trusteeship.

The ILA did not respond to the letter.                UDEM then held another

membership meeting on May 19, where the membership voted to

"ratify" the previous decision to disaffiliate from the ILA.

            The   ILA    constitution      requires     that     an    emergency

trusteeship be ratified by the ILA after it conducts a fair hearing

on the charges against the union and its officers.                To that end,

two   ILA   officers,    James   H.    Paylor   and    Bernard   Dudley,   were

appointed to a committee to investigate misconduct by UDEM and

Mercado.    On May 26, Paylor filed written charges with the ILA

alleging    misconduct    by   Mercado    and   UDEM,   including      breaching

UDEM's commitments under the work-sharing agreement among the

locals, taking action to turn union members against the merger,

and undermining collective bargaining with employers.                 On June 1,

Paylor amended the charges to allege financial misconduct by

Mercado.    Following the receipt of Paylor's recommendation that

the trusteeship be continued, three ILA officers -- John Daggett,


      6Although it is not clear from the record what Mercado meant
by "corresponding forums," it appears to be a reference to UDEM’s
position that the grievance and arbitration provisions of the work-
sharing agreement between the locals applied to the ILA’s
imposition of the trusteeship, despite the ILA not being a party
to the agreement.


                                      - 11 -
Peter Clark, and Bernard O'Donnell -- were appointed by the

president of the ILA to conduct a hearing on the charges against

UDEM.7     The hearing was held on June 11 and was attended by Mercado

and UDEM's vice president, Ramón Rodríguez, along with counsel.

             At the hearing, counsel for UDEM insisted that UDEM had

disaffiliated and that Mercado was representing UDEM as a separate

entity, not as a local of the ILA.           Based on those statements,

Mercado was told that there was no reason for him to be there

unless he would appear as a representative of Local 1901.            Mercado

started to leave, but a lawyer for the ILA convinced him to stay.

Mercado continued to identify himself as a representative of a

disaffiliated     UDEM,   rather   than   Local   1901,   however,   causing

someone on the hearing committee to again state that there was

nothing else to discuss, and Mercado left.          The ILA sustained the

charges against Mercado and the Union and approved the trusteeship,

removing Mercado as president of UDEM and expelling him from the

ILA.

C.     Legal Conclusions of the Magistrate Judge and District Court

             Based on these factual findings, the magistrate judge

concluded that UDEM did not successfully disaffiliate from the ILA


       7Although the magistrate judge did not make findings
regarding who conducted the investigation and who was on the
hearing committee, we provide this information from the record to
make clear that the hearing committee was made up of different
people than the committee that investigated the charges against
UDEM.


                                   - 12 -
prior to imposition of the trusteeship because its disaffiliation

vote was taken at a meeting that did not comply with the notice

requirements in the ILA constitution, and that the trusteeship was

imposed for lawful reasons, particularly to effectuate the merger

between the locals.   She therefore concluded that UDEM had failed

to overcome the presumption of validity applied to trusteeships

under the LMRDA.   She recommended that the district court deny the

motion for a preliminary injunction and, because the trusteeship

was lawfully imposed and the lawsuit was not brought by the

trustee, strike UDEM as a party to the case.   Given that UDEM was

the only plaintiff, she also recommended dismissal of the action.

          In a short opinion addressing UDEM's objections to the

magistrate judge's conclusions, the district court adopted the

magistrate judge's report and recommendation in full and dismissed

UDEM's claims without prejudice.8       See Union de Empleados de

Muelles de P.R., Inc. v. Int'l Longshoremen's Ass'n, 156 F. Supp.
3d 257 (D.P.R. 2016).9




     8 Because the district court adopted the magistrate judge's
findings and conclusions in full, the discussion in the remainder
of this opinion uses "district court" to refer to both the district
court's   order    and   the   magistrate   judge's    report   and
recommendation.
     9 We have provided this short summary of the district court's
legal conclusions as background for the discussion that follows.
We defer describing the detailed legal conclusions of the court
until it is necessary to our legal analysis.


                               - 13 -
D.      Appeal

             UDEM appealed both the denial of its motion for a

preliminary injunction and the dismissal of its claims, continuing

to argue that (1) it had disaffiliated prior to the emergency

trusteeship being imposed, (2) the trusteeship was imposed for an

improper purpose, and (3) it should be allowed to proceed as

plaintiff without authorization from the trustee.

             In its response, the ILA argued that the appeal was now

moot.    We directed the parties to file supplemental briefs on the

issue of mootness, specifically, "whether [the ILA's] mootness

argument applies only to the denial of the injunction as to the

trusteeship or dismissal of the entire suit."     In its supplemental

briefing, the ILA informed the court that the trusteeship ended on

November 12, 2016, following the completion of the merger between

the locals.      The ILA argued that, because the trusteeship had been

terminated, both UDEM's appeal of the denial of the injunction and

UDEM's appeal from the dismissal of the case were moot.       We turn

to the issue of mootness first.

                                   II.

             "Article III prohibits federal courts from deciding

'moot' cases or controversies -- that is, those in which the issues

presented are no longer 'live' or the parties lack a legally

cognizable interest in the outcome."       United States v. Reid, 369
F.3d 619, 624 (1st Cir. 2004) (quoting U.S. Parole Comm'n v.


                                  - 14 -
Geraghty, 445 U.S. 388, 396 (1980) (internal quotation marks

omitted)).    Even after an appeal is filed, a case may become moot

"if changed circumstances eliminate any possibility of effectual

relief."     Me. State Bldg. & Constr. Trades Council v. U.S. Dep't

of Labor, 359 F.3d 14, 17 (1st Cir. 2004) (quoting Me. Sch. Admin.

Dist. No. 35 v. Mr. R., 321 F.3d 9, 17 (1st Cir. 2003); see also

Am. Civil Liberties Union of Mass. v. U.S. Conference of Catholic

Bishops, 705 F.3d 44, 52 (1st Cir. 2013) (stating that "an actual

controversy must be extant at all stages of the review, not merely

at the time the complaint is filed" (quoting Mangual v. Rotger–

Sabat, 317 F.3d 45, 60 (1st Cir. 2003))). Thus, if the termination

of the trusteeship extinguished the controversy between UDEM and

the ILA, we must dismiss the appeal in its entirety.

             UDEM's appeal from the denial of its motion for a

preliminary injunction is plainly moot.   UDEM sought to enjoin the

ILA "from the continuation of the emergency trusteeship."       The

trusteeship has already ended.    The preliminary injunction sought

by UDEM is therefore no longer needed.    See Me. Sch. Admin. Dist.

No. 35, 321 F.3d at 17 (stating that, ordinarily, where a suit

seeks only injunctive relief, "once the act sought to be enjoined

occurs, the suit must be dismissed as moot").10


     10In addition to seeking to end the trusteeship, UDEM's motion
for a preliminary injunction also sought to reinstate the officers
who had been removed pursuant to the trusteeship. Although UDEM
has not received this relief, it does not so much as mention the


                                - 15 -
            The ILA goes a step further, however, and argues that

the entire appeal is moot, citing cases from other circuits for

the proposition that an entire case is moot when a trusteeship is

terminated.    This argument overlooks the crucial fact that many of

those cases addressed only claims for injunctive relief.            See Air

Line Stewards & Stewardesses Ass'n, Local 550 v. Transp. Workers

Union, 334 F.2d 805, 807-08 (7th Cir. 1964) (holding that appeal

from   an   order   enjoining    a   trusteeship   became   moot   when   the

trusteeship was terminated); Vars v. Int'l Bhd. Of Boilermakers,

320 F.2d 576, 577 (2d Cir. 1963) (noting that claim seeking removal

of a trusteeship "had become moot" due to termination of the

trusteeship); Taylor v. Siemens VDO Autom. Corp., 157 F. App'x
557, 563 (4th Cir. 2005) (per curiam) (finding trusteeship claim

moot where trusteeship had ended and "plaintiffs' counsel conceded

at oral argument that the only relief the plaintiffs are seeking

is injunctive relief").         Here, in addition to seeking injunctive

relief, UDEM's complaint sought declaratory relief and damages.

Thus, UDEM's appeal from the dismissal of the case is not moot if


claim for individual reinstatement on appeal and does not advance
any arguments regarding the district court's denial of a
preliminary injunction providing that relief. This omission is
likely because UDEM cannot seek such relief on behalf of its
officers under Title III of the LMRDA, as relief under that section
is "limited to relief on behalf of the union." Gesink v. Grand
Lodge, Int'l Ass'n of Machinists and Aerospace Workers, 831 F.2d
214, 216 (10th Cir. 1987) (stating that "nothing in the legislative
history of Title III indicates an intent to protect the positions
of union officers and employees").


                                     - 16 -
UDEM "retain[s] sufficient interests and injury as to justify the

award of declaratory relief" and damages sought in its complaint.

Super Tire Eng'g Co. v. McCorkle, 416 U.S. 115, 122 (1974).11

               To determine whether UDEM's claim for declaratory relief

is     moot,     we   examine     whether    "there     is     a   substantial

controversy . . . of sufficient immediacy and reality to warrant

the issuance of a declaratory judgment." Am. Civil Liberties Union

of Mass., 705 F.3d at 54 (alteration in original) (emphasis

omitted) (quoting Preiser v. Newkirk, 422 U.S. 395, 402 (1975)).

UDEM's complaint sought a declaration that the trusteeship "is

null and void, ab initio, without any legal effect." UDEM contends

that    such    a   declaration   would   resolve   a   real   and   immediate

controversy because it would have the effect of creating an

opportunity for UDEM to challenge the validity of actions taken by

the trustee during the course of the trusteeship.

               A declaratory judgment is often a means to an end rather

than an end in and of itself, as its purpose is to determine the

rights and obligations of the parties so that they can act in

accordance with the law.          See Ernst & Young v. Depositors Econ.


       11
        In addition to declaratory relief and damages, UDEM sought
a permanent injunction against the trusteeship and to stop the ILA
from "interfering" in UDEM's affairs. For the reasons stated above
with regard to the preliminary injunction, UDEM's request for a
permanent injunction against the trusteeship is also moot. To the
extent UDEM sought a permanent injunction against the ILA's actions
more generally, it has not argued that such an injunction is still
viable following the end of the trusteeship.


                                    - 17 -
Prot. Corp., 45 F.3d 530, 534 (1st Cir. 1995) (stating that the

Declaratory Judgment Act "is designed to enable litigants to

clarify legal rights and obligations before acting upon them").

Because "[a] declaratory judgment is binding on the parties before

the court and is res judicata in subsequent proceedings as to the

matters declared," it can be used by a party to later obtain

further relief.   Am. Airlines, Inc. v. Cardoza-Rodriguez, 133 F.3d
111, 122 n.11 (1st Cir. 1998) (quoting 10A Wright & Miller, Federal

Practice and Procedure § 2771 (1983)).   Indeed, the court issuing

the declaratory judgment has the authority to grant "[f]urther

necessary or proper relief" pursuant to the judgment, even if such

relief was not requested in the complaint.   28 U.S.C. § 2202; see

also Commercial Union Ins. Co. v. Walbrook Ins. Co., 41 F.3d 764,

773 (1st Cir. 1994) (stating that § 2202 "authoriz[es] a district

court to grant additional relief consistent with the underlying

declaration even though the right to the relief may arise long

after the court has entered its declaratory judgment").

         If a declaratory judgment were issued by the district

court in favor of UDEM here, the invalidity of the trusteeship

would be established for the purposes of a subsequent challenge to

the merger, and could even be used by UDEM in this action to seek

further relief from the effects of the trusteeship.         Such a

challenge by UDEM is not merely hypothetical, as the declaratory

judgment would provide UDEM with opportunities to challenge the


                               - 18 -
merger that would have been unavailable without it.            For example,

on May 19, after the trusteeship had already been put in place but

before the merger occurred, UDEM's membership took a second vote

on disaffiliation that, assuming the vote followed the procedures

set forth in the ILA constitution, would have been effective but

for the trusteeship.     If the trusteeship were invalid, therefore,

UDEM would have a colorable challenge to the validity of the merger

based on the argument that, regardless of the procedural invalidity

of   its   first   disaffiliation    vote,   it   took   a   valid   vote   to

disaffiliate before the merger occurred.           Thus, the controversy

over the validity of the trusteeship is sufficiently real and

immediate to permit UDEM's appeal to go forward.              See Powell v.

McCormack, 395 U.S. 486, 499 (1969) (holding that an action for a

declaratory judgment was not moot because, after a declaratory

judgment has been issued, it "can then be used as a predicate to

further relief").12


      12
       The precedent cited by the ILA in which declaratory judgment
claims were deemed moot does not suggest a contrary conclusion.
In those instances, unlike this case, the declaratory relief could
not have been used prospectively by the local to bring an action
to protect its rights as a union, and hence there was no ongoing
controversy. See, e.g., Bowers v. Pipe Fitters Local Union, No.
4:09-cv-0878, 2010 WL 2303341, at *6 (S.D. Tex. June 7, 2010)
(holding that challenge to the validity of the trusteeship was
moot where "[t]he local union held elections, officers were
installed, and the trusteeship dissolved"); Johnson v. Holway, No.
Civ.A.03-2513 ESH, 2005 WL 3307296, at *11 (D.D.C. Dec. 6, 2004)
(holding that case was moot where "[p]laintiffs seek the
termination of the trusteeship and the return of Local R3-77 to
local control, an outcome that has already been achieved").


                                    - 19 -
          Additionally,   UDEM's   appeal   is   not   moot   because   it

asserted a claim for damages in its complaint. See, e.g., Thompson

v. Office & Prof'l Emps. Int'l Union, 74 F.3d 1492, 1504 (6th Cir.

1996) (stating that, if lifting a trusteeship mooted a claim for

damages arising from the trusteeship, "national and international

unions could impose trusteeships with impunity . . . and remain

immune from legal scrutiny as long as they lifted the trusteeship

before the plaintiff has his day in court").           The ILA contends

that UDEM's claim for damages is moot because UDEM's complaint did

not elaborate on its basis for seeking damages.           That argument

goes to the sufficiency of the complaint, however, not mootness.

Moreover, courts have recognized a cause of action under Title III

of the LMRDA for damages, for example, for costs incurred by the

trustee on behalf of the local while the trusteeship was in place.

See, e.g., Local Union 13410 v. United Mine Workers, 475 F.2d 906,

913 (D.C. Cir. 1973) (stating that "[t]he Local should also be

permitted to recover whatever monetary damages it suffered due to

the wrongful imposition of the trusteeship").             Regardless of

whether   UDEM   ultimately   would   prevail    in    seeking   damages,

therefore, the claim for damages is a live controversy that would

confront the district court if we were to reverse the dismissal of

UDEM's claims.




                                - 20 -
           Given these conclusions on mootness, we turn to the

merits of the appeal from the district court's decision granting

the ILA's motion to strike and dismissing the case.

                                    III.

           In determining whether the district court erred when it

struck UDEM as a plaintiff and dismissed the case, we must first

decide whether the trusteeship was lawfully imposed.                 If UDEM was

under a lawful trusteeship at the time it brought this lawsuit, we

must then address whether UDEM nonetheless had standing to bring

this suit without authorization from the trustee.

A.    Disaffiliation

           As   a    threshold     matter,    UDEM        contends     that     it

disaffiliated   from   the   ILA   before    the    ILA    placed    it   in   the

emergency trusteeship and thus the ILA lacked authority to impose

the   trusteeship.      Under      the   LMRDA,     the    authority      of    an

international to impose a trusteeship depends on whether a local

is a "subordinate body" under that statute.               See 29 U.S.C. § 462

("Trusteeships shall be established and administered by a labor

organization over a subordinate body . . . ." (emphasis added)).

If UDEM disaffiliated from the ILA prior to imposition of the

trusteeship, it was no longer a "subordinate body" and the ILA had

no authority to impose the trusteeship.            See, e.g., Int'l Bhd. of




                                   - 21 -
Boilermakers v. Local Lodge D129, 910 F.2d 1056, 1060 (2d Cir.

1990).13

     The dispute over whether UDEM disaffiliated from the ILA prior

to the imposition of the emergency trusteeship on May 12 focuses

on whether the vote taken at the May 9 meeting of UDEM's membership

complied   with     the   disaffiliation   provisions   of   the   ILA

constitution.     See Int'l Bhd. of Boilermakers v. Local Lodge 714,

845 F.2d 687, 692 (7th Cir. 1988) (looking to international's

constitution to determine whether local had disaffiliated and

therefore whether trusteeship could be imposed).

     In reviewing the interpretation of the ILA constitution, we

apply the principle that, "in the absence of bad faith, a labor

organization's interpretation of internal union documents puts an

end to judicial scrutiny so long as the interpretation is 'facially

sufficient' or grounded in 'arguable authority.'"       Dow v. United



     13 In AFL-CIO Laundry & Dry Cleaning Int'l Union v. AFL-CIO
Laundry, 70 F.3d 717 (1st Cir. 1995), we examined the validity of
a trusteeship even though it was imposed after the local voted to
disaffiliate. However, unlike the circumstances here, that case
involved a dispute over the international's control of assets of
the local that continued to exist following disaffiliation. See
also Int'l Bhd. of Boilermakers v. Olympic Plating Indus., Inc.,
870 F.2d 1085, 1088 (6th Cir. 1989) (explaining under similar
circumstances   that   disaffiliation    did   not   matter   for
jurisdictional purposes because "[e]ven if the appellees and the
local no longer have any relationship to the International, the
International should be authorized to recover its assets through
the mechanics of a trusteeship"). In this case, the parties have
not disputed that the ILA would not have authority to impose the
trusteeship if UDEM disaffiliated before it was imposed.


                                - 22 -
Bhd. of Carpenters, 1 F.3d 56, 58 (1st Cir. 1993)(quoting Local

No. 48, United Bhd. of Carpenters v. United Bhd. of Carpenters,

920 F.2d 1047, 1052 (1st Cir. 1990)) (footnote omitted); see also

Local No. 48, 920 F.2d at 1052 ("[W]e align ourselves squarely

with those courts that have said judges should refrain from second-

guessing       labor   organizations     in      respect    to    plausible

interpretations of union constitutions.").         Thus, we will defer to

the ILA's reading of its own constitution where it has offered a

"facially sufficient" interpretation.

              As relevant here, the ILA constitution provides that "no

local shall withdraw or be dissolved so long as at least ten (10)

members in good standing object to its dissolution at a meeting

called   to    consider   the   question."      UDEM   contends   that   this

provision does not apply to its May 9 disaffiliation vote because

the provision does not use the word "disaffiliation."                As the

district court explained, however, the provision does contain the

word "withdraw," which can reasonably be construed as a synonym

for disaffiliate in circumstances where there is no other mechanism

for "withdrawal" from the ILA.         Although the second part of the

clause mentions only dissolution, reading both clauses together

suggests that "dissolution" is used as shorthand and that the

requirement that a meeting be held and notice given applies to

both dissolution and withdrawal.             We therefore agree with the

district court's conclusion that the ILA has plausibly read this


                                   - 23 -
provision to dictate how a local's disaffiliation vote must be

conducted.

                With    regard      to     the     procedures       required       by     the

constitution to conduct a valid disaffiliation vote, the district

court        adopted   the   ILA's       interpretation        of   the   disaffiliation

provision,       holding     that    the       provision's     requirement        that   the

meeting be "called to consider the question" mandated that "prior

notice be given to the membership that a meeting will be held

specifically for the purpose of considering disaffiliation."                              We

agree that the ILA's interpretation of this provision is plausible

on its face and grounded in the language of the provision.                               The

fact that the vote must be taken "at a meeting called to consider

the question," suggests both that the meeting must be announced to

the membership in advance and that the purpose of the meeting --

to   discuss       disaffiliation         --     must   have    been      clear   in     that

announcement.          As the district court noted, "only in this manner,

after all, would dissenting members know to show up for the vote."14


        14
       Additionally, including in the constitution the requirement
that the vote be taken only after the membership is given notice
of the meeting and its purpose is consistent with the LMRDA's due
process provisions, which protect, among other rights, the right
of members to "attend membership meetings, and to participate in
the deliberations and voting upon the business of such meetings."
29 U.S.C. § 411(a)(1); see also Local 450 v. Int'l Union of
Electronic, Elec., Salaried, Mach. & Furniture Workers, 30 F. Supp.
2d 574, 583 (E.D.N.Y. 1998) (holding that a disaffiliation vote
satisfied the due process provisions of the LMRDA where the union
provided "actual notice of the disaffiliation meeting to the entire
membership of Local 450 by mail, by hand and by phone," and the


                                           - 24 -
In sum, the ILA's interpretation of the constitutional provision

at issue here easily meets the deferential standard applied to a

union's interpretation of internal union documents.

           Turning to the question of whether UDEM complied with

the requirements of the ILA constitution, we review the district

court's factual findings for clear error. See McDermott v. Marcus,

Errico, Emmer & Brooks, P.C., 775 F.3d 109, 115 (1st Cir. 2014).

UDEM does not dispute the district court's finding that "Mercado

did not inform the membership before the May 9 meeting that

disaffiliation would be considered at that meeting."           Union de

Empleados, 156 F. Supp. 3d at 270. Given UDEM's failure to produce

any evidence that the membership was notified of the purpose of

the meeting, that finding was not clearly erroneous.           Thus, the

district   court   was   fully   justified   in   concluding   that   the

disaffiliation vote taken did not comply with the restrictions on

disaffiliation in the ILA constitution,15 and the ILA had authority


notice "promised a 'full discussion' of the disaffiliation issue
and a 'membership vote'").     Indeed, any provision of the ILA's
constitution that was inconsistent with the protection of the
rights provided in the LMRDA bill of rights would be unenforceable.
29 U.S.C. § 411(b).
     15We also agree with the district court that there are serious
questions regarding the validity of the vote itself. The less-
than-clear motion presented to the membership frames the question
not as a standalone vote to disaffiliate, but as an authorization
or ratification for many actions by the executive board, one of
which was disaffiliation. It thus may have been unclear to members
whether they were voting to disaffiliate. And the actions taken
by Mercado and UDEM following the vote, such as voting to reject
the merger and notifying the ILA that UDEM had rejected the merger


                                 - 25 -
to impose a trusteeship on UDEM as a "subordinate body" so long as

it complied with the trusteeship provisions of the LMRDA.

B.     Validity of the Trusteeship

             Under the LMRDA, "a trusteeship established by a labor

organization in conformity with the procedural requirements of its

constitution and bylaws and authorized or ratified after a fair

hearing . . . shall be presumed valid for a period of eighteen

months from the date of its establishment."            29 U.S.C. § 464(c).

UDEM   asserts     that   this   presumption   does    not    apply   because

imposition    of   the    trusteeship   did    not   meet    the   procedural

requirements of the ILA constitution and the hearing held by the

ILA was not fair.         The ILA constitution prescribes a multi-step

process whereby an investigation is conducted by ILA officials, an

emergency trusteeship is imposed, charges are brought against the

union and/or officers of the union, a hearing is held before a

committee of the ILA to resolve the charges, and a decision is

rendered   by    the   hearing   committee     whether   to   continue   the

trusteeship.

             That process was followed here.          The ILA conducted an

investigation, initially imposed an emergency trusteeship, and

then conducted a further investigation, which resulted in charges



but not that it had disaffiliated, suggest that even those involved
in the vote did not believe it had the effect of disaffiliating
UDEM from the ILA.


                                   - 26 -
against UDEM and Mercado.        The ILA then held a hearing to resolve

those charges, which resulted in the continuation of the emergency

trusteeship.        UDEM asserts that the hearing it received was not

fair because Mercado left the hearing without having an opportunity

to participate.        However, there is no requirement in the ILA

constitution that the president of the union participate at the

hearing, and, in any event, Mercado refused to represent the

interests of the local that had been placed in trusteeship, instead

purporting     to    represent   a    disaffiliated   entity.   Thus,   the

trusteeship is presumptively valid, and UDEM must show by "clear

and convincing proof that the trusteeship was not established or

maintained in good faith for a purpose allowable under [the

LMRDA]."   Id. § 464(c).

             UDEM has not met this high burden.       Pursuant to section

302 of the LMRDA, an international may impose a trusteeship over

a local

             only in accordance with the constitution and
             bylaws of [the international] and for the
             purpose of correcting corruption or financial
             malpractice, assuring the performance of
             collective bargaining agreements or other
             duties   of   a  bargaining   representative,
             restoring democratic procedures, or otherwise
             carrying out the legitimate objects of such
             labor organization.

Id. § 462.    The ILA constitution contains substantively identical

language regarding when a trusteeship may be imposed.             The ILA

contends that its primary purpose in imposing the trusteeship was


                                     - 27 -
to effectuate the merger of the locals.           In addition, it points to

"UDEM's refusal to honor its obligation under the work sharing

agreement,"    "correcting     Mercado's    financial   malpractice,"    and

"assuring the successful negotiation of collective bargaining

agreements    with   UDEM's    employers"    as   additional   reasons   for

imposing the trusteeship.          It argues that each one of these

purposes, standing alone, is sufficient to warrant imposition of

a trusteeship.

             The district court credited the ILA's claim that the

primary purpose for the trusteeship was to "neutralize local 1901's

resistance to the proposed merger."          Union de Empleados, 156 F.

Supp. 3d at 271.     That finding was not clearly erroneous.16           The

ILA made its intention to merge the unions known prior to imposing

the trusteeship, attempted to convince the members of UDEM to

accept the merger, and then imposed the trusteeship the day after

UDEM informed the ILA in writing that its members had unanimously

rejected the merger.          In sum, the ILA threatened to impose a

trusteeship if UDEM continued to oppose the merger.            When UDEM did

oppose the merger, the ILA followed through on its threat.

             Moreover, we agree with the district court's conclusion

that effectuating the merger was a proper purpose for imposing the


     16 We review for clear error the district court's factual
findings in support of its conclusion that UDEM did not muster
sufficient proof to rebut the presumption of validity. See AFL-
CIO Laundry, 70 F.3d at 719.


                                   - 28 -
trusteeship under the LMRDA.      The ILA's constitution gives the ILA

"authority to merge or consolidate two or more locals on such terms

and conditions as it deems necessary or appropriate when such

action is deemed to be in the best interest of the International

and its members."      Prior to imposing the trusteeship, the ILA

thoroughly documented the likely benefits to its members from the

merger, including increased bargaining power and unity during

collective bargaining with employers, uniformity in benefits that

could lead to financial savings, and more effectively promoting

cargo growth for San Juan.       As these benefits relate to improving

the performance of core union functions, realizing them is a

"legitimate object[]" of the ILA.      29 U.S.C. § 462; see also Serv.

Emps. Int'l Union, Local 87 v. Serv. Emps. Int'l Union, Local No.

1877, 230 F. Supp. 2d 1099, 1105 (N.D. Cal. 2002) ("Imposing a

trusteeship to effectuate a planned merger is valid under the

LMRDA.").

            UDEM   nonetheless   contends   that   the   trusteeship   was

unlawful because it was motivated by additional improper reasons,

chiefly,    preventing    UDEM's     disaffiliation      and   unlawfully

circumventing the grievance and arbitration procedure in the work-

sharing agreement between the locals in an effort to punish UDEM

for failing to comply with the agreement.      UDEM argues that if the

ILA was concerned with UDEM's failure to comply with the work-




                                  - 29 -
sharing agreement, its only recourse was to file a grievance, not

impose a trusteeship.17

          Contrary to UDEM's contention, the ILA was not required

to initiate a grievance under the work-sharing agreement if it

believed that UDEM was not following the agreement.         As the

district court explained, the ILA was not a party to the agreement

and therefore was not bound by its provisions.       See Union de

Empleados, 156 F. Supp. 3d at 261. The ILA's actions were governed

only by the LMRDA and its constitution.   Under the LMRDA, ensuring

compliance with the agreement was a lawful reason to impose a

trusteeship because the ILA had a strong interest in ensuring

harmony among the locals in San Juan and preserving collective

bargaining agreements between the locals and employers.



     17 Implicit in UDEM's argument is the proposition that a
trusteeship is invalid if the motivations of the international
include any improper purpose. UDEM has not cited any case law to
that effect, but other courts have held that a trusteeship is valid
so long as it is imposed for at least one proper purpose, see Nat'l
Ass'n of Letter Carriers v. Sombrotto, 449 F.2d 915, 923 (2d Cir.
1971), even if it was also motivated by an improper purpose, see,
e.g., Keenan v. Int'l Ass'n of Machinists, 632 F. Supp. 2d 63, 69
(D. Me. 2009); Morris v. Hoffa, No. Civ. A. 99-5749, 2001 WL
1231741, at *7 (E.D. Pa. Oct. 12, 2001).       We need not decide
whether to adopt the holdings of those cases, however, because
none of the purposes for which the trusteeship at issue here was
imposed is unlawful under the LMRDA. In addition to the reasons
for the trusteeship that we discuss in detail above, the district
court found that there were other valid reasons for imposing the
trusteeship, including UDEM's attempt to undermine collective
bargaining agreements with employers and Mercado's engaging in
financial misconduct in an effort to shelter UDEM's assets from
trusteeship.


                              - 30 -
            UDEM's contention that the trusteeship was imposed for

the purpose of preventing disaffiliation fares no better. Although

"courts have widely recognized that preventing disaffiliation is

not a proper purpose under § 462 for the imposition of a trustee,"

AFL-CIO Laundry, 70 F.3d at 719, the district court here found

that "at the time the ILA imposed the trusteeship, it had no

knowledge   of    UDEM's      intent    to   [disaffiliate]        or     attempt   at

disaffiliation," 156 F. Supp. 3d at 271.                That determination is

supported by the district court's finding that the fax informing

the ILA of disaffiliation was sent only after Mercado received the

letter   stating     that     UDEM     had   been    placed   in     an    emergency

trusteeship.        Although Mercado asserted that he had told ILA

officials of UDEM's disaffiliation sooner, the district court

found that evidence not to be credible.              The speculation in UDEM's

brief    that    UDEM    members     present    at   the     meeting      where     the

disaffiliation vote was taken would have told ILA officials that

UDEM had voted to disaffiliate is insufficient to overturn these

reasoned credibility determinations by the district court.

            UDEM has therefore failed to overcome the presumption of

validity in 29 U.S.C. § 464(c), and we affirm the holding of the

district court that the trusteeship was valid.

C.   Motion to Strike UDEM as a Party

            Under       the   ILA    constitution,     the    only      entity    with

authority to bring suit on behalf of UDEM was the trustee, and the


                                       - 31 -
trustee did not authorize this suit. The ILA constitution provides

that the powers of the trustee are set forth at the time of his

appointment.    As relevant here, the trustee was given the power to

"take control of all . . . affairs of Local 1901."              Thus, only the

trustee, not Mercado or any other former officials, had the power

to authorize a suit on behalf of UDEM.              See Cty., Mun. Emps.'

Supervisors' & Foremen's Union Local 1001 v. Laborers' Int'l Union,

365 F.3d 576, 580 (7th Cir. 2004)(holding that lawyers acting

without     authorization   from    the     trustee   could      not   act     as

representatives of the local in lawsuit against international).

            Nor does UDEM have standing to bring this suit as its

own entity, rather than as an affiliate of the ILA, as UDEM

suggests.    As explained above, the LMRDA limits suits challenging

a trusteeship under Title III to those by a member or "subordinate

body."    29 U.S.C. § 464(a).      If UDEM is bringing this case as an

organization not affiliated with the ILA, then, as the district

court correctly held, it is neither a subordinate body nor a member

of the ILA and cannot sue under the LMRDA.         See Union de Empleados,

156 F. Supp. 3d at 273.

            UDEM contends that holding that a union in a trusteeship

cannot sue to challenge that trusteeship without permission from

the   trustee   would   leave   local     unions   that   are    placed   in   a

trusteeship without a mechanism for challenging the trusteeship's

legality.     The travel of this case undermines UDEM's argument.


                                   - 32 -
UDEM was able to file a lawsuit challenging the trusteeship and to

obtain a ruling on the merits of the validity of the trusteeship.

That is because the question of whether the local is the proper

party to file the lawsuit challenging the trusteeship necessarily

turns on the validity of the trusteeship.      If we had held that the

trusteeship   here   was   unlawful,   UDEM   would   not   have   needed

permission from the trustee to bring this suit, and it would be a

proper plaintiff to obtain relief.     Only where a court first finds

that a trusteeship was lawfully imposed will a union be unable to

continue to challenge the legality of the trusteeship without the

trustee's permission.      At that point, such a challenge would be

futile.

           Furthermore, individual members of the union who wish to

challenge a trusteeship imposed for purposes that violate their

individual rights have a cause of action under Title I of the

LMRDA.    See 29 U.S.C. § 412.    If Mercado believed, for example,

that the trusteeship was imposed for the purpose of removing him

from the union as retaliation for his opposition to the work-

sharing agreement and the merger, he could have brought a lawsuit

under Title I.    See id. § 411(a)(2) (giving labor union members

the right "to express any views, arguments, or opinions" without

retaliation from the union); Sheet Metal Workers' Int'l Ass'n v.

Lynn, 488 U.S. 347, 358 (1989) (holding that removal of an elected

union official by a trustee because the official opposed a proposed


                                 - 33 -
dues increase was a violation of Title I of the LMRDA).     Such a

lawsuit would likely involve consideration by the court of the

purposes for which the trusteeship was imposed.   Thus, rather than

leaving unions and their members without recourse when an illegal

trusteeship is imposed, the statutory scheme provides multiple

avenues through which a trusteeship may be challenged.

                               IV.

          In summary, for the reasons set forth herein, we dismiss

as moot that portion of UDEM's appeal challenging the denial of

its motion for a preliminary injunction.   We affirm that portion

of the district court order striking UDEM as a plaintiff and

dismissing the case without prejudice.

          So ordered.




                             - 34 -
Chronology of Events
January 2015           Horizon Lines closes operations in San Juan,
                       leading to dispute about which local unions could
                       bargain with its successor.
End of March 2015      Locals, including UDEM, consent to a work-sharing
                       agreement.
April 14, 2015         ILA officials inform Mercado that the ILA plans
                       to merge the locals.
April 23, 2015         UDEM's executive board meets and allegedly votes
                       in favor of disaffiliating from the ILA.
May 8, 2015            ILA informs UDEM's membership that a meeting will
                       be held on May 11 to discuss the merger.
May 9, 2015            Mercado calls an emergency meeting of UDEM's
                       membership, and members present at the meeting
                       vote to "accept" the board's decision to
                       disaffiliate from the ILA and to reject the
                       merger.
May 11, 2015           ILA meeting regarding the merger is held and
                       Mercado sends ILA a letter stating that UDEM's
                       membership has voted to reject the merger.
May 12, 2015           ILA sends a letter to UDEM imposing an emergency
                       trusteeship.
                       Mercado sends the ILA a letter stating that UDEM
                       had voted on May 9 to disaffiliate.
May 19, 2015           UDEM holds another membership meeting where
                       members again vote to disaffiliate from the ILA.
May 26, 2015           ILA officer James Paylor files written charges
                       against UDEM with the ILA and requests that the
                       trusteeship be continued.
June 1, 2015           Paylor amends the charges to allege additional
                       misconduct by Mercado and UDEM.
June 3, 2015           UDEM files this lawsuit.
June 11, 2015          The ILA holds a hearing on the charges against
                       UDEM and the charges are sustained. The
                       trusteeship is continued.
November 12, 2016      UDEM merges with local 1740, and the trusteeship
                       is terminated.




                                 - 35 -